DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 2,123,993 to Geiser, in view of U.S. Patent Application Publication Number 2002/0012802 to Motegi.
Geiser discloses a key (34), comprising: a key head (as shown in figure 12); and a key shank (35), characterized in that the key shank includes a torsion section (shank being twisted or substantially screw shape) that is formed along a longitudinal axis (as shown in figure 12) at least in sections, wherein the key shank includes a base cross-section (figure 12) in a transition portion to the torsion section, wherein a cross-section (portion of the shank that contacts 32) of the key shank protrudes at least in sections beyond the base cross-section in the torsion section in a 
However, Geiser does not disclose the torsion section being cold formed, and that at least the key shank is made from an elastic material, as in claim 9, characterized in that at least the key shank is made from one of spring steel and polyurethane, as in claim 18, and the key shank is made from PUR D 44.
Motegi teaches a key having a molded body and a polymer coating on the molded body, more particularly, the invention relates to a key that has a molded body including thermoplastic elastomer and a urethane coating on the molded body.  Wherein, automobile parts such as instrument panels, levers, knobs, and keys, hard thermoplastic resins such polyester thermoplastic elastomer and acrylonitrile-butadiene-styrene (ABS) thermoplastic resin, a dual molded body formed of polystyrene thermoplastic elastomer and polypropylene thermoplastic resin, a dual molded body formed of polyurethane thermoplastic elastomer and epoxy thermosetting resin, and a dual molded body formed of polybutadiene thermoplastic elastomer and phenol thermosetting resin, are used (paragraphs 1-5 and 47).  It would have been obvious to one with ordinary skill in the art to use a polyurethane in the manufacturing of the key of Geiser, as taught by Motegi.  Using the known technique of using a cold formed polyurethane, such as PUR D44, for the key components of Geiser would have been obvious to one of ordinary skill to achieve the predictable results having the key being easily recyclable and reusable, more elastic, and can be produced at low costs, as well as oil resistance and heat resistance of the part are relatively high; since it has been held to be within the general skill of a worker in the art to select 
Geiser also discloses a length and a torsion angle of the key shank is variable in the torsion section in the direction towards the key tip (as best shown in figure 12), as in claim 2, and the torsion section is configured as a control curve or includes a control curve (as shown in figure 12), as in claim 3, as well as at least one flank and/or an edge (respective surfaces that engage 45) of the key shank protrudes beyond the base cross-section (as best shown in figure 12), as in claim 4, and where the key shaft includes at least one coding element (36) that is configured in particular as a recess in an edge (column 3, lines 15-32), as in claim 5.
	Geiser further discloses at least two profile elements (35a) that extend parallel to one another in a first section that starts at the key head are twisted about the longitudinal axis of the key shank in an adjoining torsion section and are advantageously arranged double helix-shaped (arrangement of the profile elements are shown in figures 12), as in claim 7, as well as the key tip is configured in the torsion section (figure 12), as in claim 8, and the key shank is rotatably supported in the key head (capable of rotating the shank via movement of the head), as in claim 10.
	Geiser additionally discloses a lock (figures 1-4), in particular configured to receive the key according to claim 1, wherein the lock includes a locking cylinder (21) with a cylinder core (19), characterized in that at least one decoding element (39) is configured in the cylinder core, wherein the decoding element includes an arcuate, in particular helical, contour at least in sections, or the decoding element is arranged on an arcuate, in particular helical, path (41), as in claim 11, wherein the arcuate, in particular helical path, extends along a base profile of the cylinder core (figures 1 and 6), as in claim 12, and that plural decoding elements configured as 
	Geiser also discloses a locking system, comprising: the lock according to claim 11 (figures 1-4), as in claim 17, as well as a locking system, comprising: the key according to claim 1 (figure 1), as in claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to manufacturing for keys:
U.S. Patent Number 10,210,690 to Foran.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The amendment changed the dependency of the claims and further limited limitations that were not previously considered.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
May 4, 2021